                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
BRIAN A. MAUS,
                       Petitioner,
       v.                                                      Case No. 14-C-1393
WARDEN GARY BOUGHTON,
                       Respondent.

                       ORDER DENYING MOTION FOR TRANSFER


       Brian Maus filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 on

November 3, 2014. The case was assigned to Judge Charles N. Clevert, who entered an order and

judgment denying the petition on February 21, 2017. Maus appealed, and the case is currently

pending before the United States Court of Appeals for the Seventh Circuit. Petitioner Maus has

now filed a motion to transfer his custody from Gary Boughton, at the Wisconsin Secure Program

Facility (WSPF) in Boscobel to the warden at the Jackson Correctional Institution, Kettle Morraine

Correctional Institution, or Prairie du Chein Correctional Institution. In support of his request,

Maus argues that his classification warrants a prison with a lower security classification.

       Maus’ motion is denied. A federal district court has no authority to transfer state prisoners

among the various correctional facilities operated by the state. The Federal Rules of Appellate

Procedure limit the right of a state custodian of a prisoner to transfer custody of the prisoner while

a federal habeas corpus proceeding is pending. Fed. R. App. P. 23. But except for this limitation,

the rules give no power or authority to a district court to transfer a prisoner on the prisoner’s own

request. Accordingly, Maus’ motion, Dkt. [69], is denied.

       SO ORDERED this          9th     day of October, 2019.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court
